People v Harris (2022 NY Slip Op 07510)





People v Harris


2022 NY Slip Op 07510


Decided on December 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2022

Before: Kern, J.P., Kennedy, Scarpulla, Pitt-Burke, Higgitt, JJ. 


Ind. No. 2493/10 Appeal No. 16996 Case No. 2018-2487 

[*1]The People of the State of New York, Respondent,
vDameon Harris, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Paul Wiener of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Noah J. Chamoy of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Margaret L. Clancy, J.), entered on or about April 12, 2018, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously dismissed, without costs.
Because defendant has absconded from parole supervision, he has forfeited his right to appeal, and we dismiss the appeal pursuant to the fugitive disentitlement doctrine (see People v Acevedo, 195 AD3d 528 [1st Dept 2021], lv denied 37 NY3d 915 [2021]; Wechsler v Wechsler, 45 AD3d 470, 472 [1st Dept 2007]).
In any event, we find that the record supports an adjudication as a level two sexually violent offender. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2022